Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20, 23-24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeichfussl (WO2018145841).
	As to independent claim 13,  Zeichfussl teaches an electric machine (1), comprising: a housing (12); a stator (2) fixed within the housing (12); a rotor (3) with a rotor shaft (10), an air gap (17) defined between the rotor (3) and the stator (2); and a cooling device (7) configured for liquid cooling of the electric machine (1), wherein the rotor shaft (10) defines an axial bore (11) that extends at least partially into the rotor (3), wherein the rotor (3) defines a radially extending air duct (16) that extends from an inner side (see figure 2) contacting the rotor shaft (10) to an outer side (see figure 2) facing the air gap (17), and wherein the rotor shaft (10) defines a bore (11) that is aligned with the air duct (16) such that air is flowable out of the rotor shaft (10) into the air gap (16) as shown in figure 2.  
As to claim 14/13, Zeichfussl teaches wherein the air duct (16) is arranged closer to the center of the rotor (3) in the axial direction as shown in figure 2.  
As to claim 15/13, Zeichfussl teaches wherein the air duct (16) is arranged at the axial center of the rotor (3) as shown in figure 2.  
As to claim 16/13, Zeichfussl teaches wherein the air duct (16) comprises a plurality of air ducts (11) arranged in the rotor (3) as shown in figure 3.  
As to claim 17/16, Zeichfussl teaches wherein the air ducts (16) comprises an even number of air ducts (16) arranged in the rotor (3) as shown in figure 3.  
As to claim 18/16, Zeichfussl teaches wherein the air ducts (16) are arranged in a common axial position from an end of the rotor (3) as shown in figure 3.  
As to claim 19/13, Zeichfussl teaches wherein the air ducts (16) are uniformly distributed over a circumference of the rotor (3) at a common axial position as shown in figure 3.  
As to claim 20/13, Zeichfussl teaches wherein the air duct (16) in the rotor (3) is formed by a bore as shown in figure 3, Note: The Examiner points out the limitation of “formed by a bore” is considered as a product‐by‐process limitation. “Even though product‐byprocess claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.  
As to claim 23/13, Zeichfussl teaches further comprising an air supply device (20) configured for axially guiding air from the air supply device (20) into the axial bore (11) of the rotor shaft (10) and through the air duct (16) into the air gap (17) between the rotor (3) and the stator (2) as shown in figure 2.  
As to claim 24/13, Zeichfussl teaches and an air supply device (20) configured for supplying air into the rotor shaft (10) of the electric machine (12), wherein the air supply device (20) comprises a pump (fan 19, to force air like a pump) configured for pumping air into the rotor shaft (10) and generating an air flow through the air duct (16) into the air gap (17) as shown in figure 2.  
As to independent claim 26, Zeichfussl teaches a method for generating an air flow in an air gap (17) between a stator (2) and a rotor (3) of an electric machine (12) with a cooling device (7) configured for liquid cooling, the rotor (3) having a rotor shaft (10) with an axial bore (11) that extends into the rotor (3) and with a bore (see figure 2) in a radial direction, the rotor (3) having a radially extending air duct (16) that extends from an inner side contacting the rotor shaft (10) to an outer side facing the air gap (17), the bore (11) in the rotor shaft (10) aligned with the air duct (16), the method comprising: generating an air flow into the axial bore (11) of the rotor shaft (10); guiding the air flow out of the rotor shaft (10) through the bore (11) into the air duct (16) of the rotor (3); distributing the air flow in the air gap (17) between the rotor (3) and the stator (2); and displacing liquid out of the air gap (17) with the air flow in the air gap (17) as shown in figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeichfussl (WO2018145841) as applied in claim 20 above, and further in view of Kurazono (JP2014230408).
As to claim 21/20, Zeichfussl teaches the claimed limitation as discussed above except  wherein the bore has a diameter no less than one-tenth of a millimeter and no greater than five millimeters.  
However Kurazono, in the same filed of endeavor of electric motor, teaches wherein the bore (26, in a core (12)) has a diameter no less than one-tenth of a millimeter and no greater than five millimeters (see page 3, line 37, 1 mm), for the advantageous benefit of providing effective cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zeichfussl by using the bore has a diameter no less than one-tenth of a millimeter and no greater than five millimeters, as taught by Kurazono, to provide effective cooling.
As to claim 22/20, Zeichfussl in view of Kurazono teaches the claimed limitation as discussed above except wherein the bore has a diameter no less than one millimeter and no greater than two millimeters. 
However  Kurazono teaches wherein the bore (26,) has a diameter no less than one millimeter (see page 3, line 37, 1 mm) and no greater than two millimeters, for the advantageous benefit of providing effective cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zeichfussl in view of Kurazono by using the bore has a diameter no less than one millimeter and no greater than two millimeters, as taught by Kurazono, to provide effective cooling.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeichfussl (WO2018145841) as applied in claim 13 above, and further in view of Liu (CN208544105).
As to claim 25/13, Zeichfussl teaches the claimed limitation as discussed above except wherein the electric machine is configured for driving a wheel of the vehicle.  
	However Liu teaches the electric machine (1) is configured for driving a wheel (5) of the vehicle as shown in figure 1, for the advantageous benefit of providing a vehicle integrated motor for driving axle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zeichfussl in view of Kurazono by using the electric machine is configured for driving a wheel of the vehicle, as taught by Liu, to provide a vehicle integrated motor for driving axle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 4, 2022